Citation Nr: 0524635	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  05-00 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the claim.

The veteran initially requested a Board hearing in 
conjunction with this appeal, and such a hearing was 
scheduled for August 2005.  Although the veteran indicated in 
a July 2005 statement that he planned to attend this hearing, 
the record reflects that he subsequently canceled his hearing 
request.  See 38 C.F.R. § 20.702(e).

For good cause shown, the veteran's appeal has been advanced 
on the docket in accord with 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran engaged in combat while on active duty.

3.  The preponderance of the evidence is against a finding 
that the veteran's current bilateral hearing loss is causally 
related to his period of active service, to include his 
acknowledged noise exposure while engaged in combat.


CONCLUSION OF LAW

Service connection is not warranted for the veteran's 
bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the RO sent preadjudication notice to the veteran by 
correspondence dated in February 2004, which was clearly 
before the June 2004 rating decision which is the subject of 
this appeal.  This correspondence specifically addressed the 
requirements for a grant of service connection, informed the 
veteran of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holdings in Quartuccio, supra, and Pelegrini, supra.  
Moreover, similar correspondence was sent to the veteran in 
January 2005.

The Board further notes that the veteran has been provided 
with a copy of the appealed rating decision, the October 2004 
Statement of the Case (SOC), and the March 2005 Supplemental 
Statement of the Case (SSOC), which provided him with notice 
of the law and governing regulations regarding his case, as 
well as the reasons for the determinations made with respect 
to his claims.  In pertinent part, the SOC included a summary 
of the relevant VCAA regulatory provisions of 38 C.F.R. 
§ 3.159.  Therefore, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim.  
However, it does not appear that the veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested by the RO.  Further, he has been 
accorded an examination in conjunction with this appeal, 
which addressed the etiology of his hearing loss.  Although 
the veteran has criticized the examiner's opinion on various 
grounds, the Board finds that this examination accurately 
summarized the veteran's relevant medical history and that 
the examiner's opinion is supported by the evidence of 
record.  Consequently, the Board concludes that the duty to 
assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran essentially contends that he 
currently has bilateral hearing loss due to in-service noise 
exposure that occurred while engaged in combat as an air 
crewman during active service.  He maintains that he had no 
such post-service noise exposure, in that he worked as an 
attorney for many years.

The veteran's service records do indicate he engaged in 
combat while on active duty in that he was awarded Combat 
Aircrewman Insignia among other medals and citations.

The veteran's service medical records contain no findings 
indicative of hearing problems while on active duty.  His 
ears were clinically evaluated as normal on service 
examinations conducted in June 1944 and March 1945.  Further, 
on his June 1946 separation examination his hearing was found 
to be 15/15 bilaterally on whispered voice testing.  
Moreover, there was no evidence of disease or defects of he 
ears on this examination.

The veteran initiated his claim of service connection for 
hearing loss in December 2003, and various medical records 
were subsequently added to the file which cover a period from 
2003 to 2004.  Among other things, records dated in August 
2003 note that his past medical history included being "hard 
of hearing," although he also denied tinnitus and hearing 
loss.  Subsequent records from December 2003 show findings of 
difficulty with hearing.

In May 2004, the veteran underwent a VA arranged audiological 
examination, 
at which he described the circumstances of his in-service 
noise exposure.  Specifically, he was an air crewman in 
combat, flew planes and patrols, and 
while he was not in a lot of bomb dropping episodes the 
propeller driven aircraft emitted high noise levels and he 
never wore any ear protection.  Following service, he was a 
lawyer for 35 years, so he was not around a lot of noise 
exposure in this vocation.  He also reported that he mowed 
the grass, but did not hunt and was not around any other loud 
noises.  Thus, his non-occupational noise exposure with the 
exception of mowing the grass was negative.  Moreover, it was 
noted that he did not complain of tinnitus for either ear.

The audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
10
20
40
45
55
40
LEFT
10
20
50
65
70
51.25

Speech recognition scores were 88 percent for the right ear, 
and 65 percent for the left ear.  Based on the foregoing, the 
examiner's impression was of precipitous sloping high 
frequency sensorineural hearing loss for either ear, poorer 
on the left.  Moreover, discrimination was reduced for either 
ear, poorer on the left.  It was reiterated that the veteran 
did not complain of tinnitus.

The examiner noted that he had been asked to state if the 
veteran's current hearing loss was due to his military 
service, and that VA conceded the in-service noise exposure.  
With respect to this question, the examiner stated that the 
veteran was certainly hearing impaired by the guidelines, and 
that he did have some service connected noise exposure.  Of 
interest was the fact that his exit audiogram of 1946 did 
show whispered voice of 15/15 bilaterally.  The examiner 
stated that he did not personally consider this a valid test 
of audition.  However, it certainly did get at high frequency 
hearing, which was certainly better than it was today.  
Further, the examiner stated that he could not totally 
ascribe this hearing loss to noise exposure in the military 
for several reasons: first, the veteran's lack of noise-
induced notch audiometrically; and second, his apparently 
normal whisper test in 1946.  Moreover, the examiner stated 
that this might be the result of aging or many other factors 
related to hearing change, but since there was no noise-
induced notch, he could not ascribe the hearing loss to 
military exposure.  

The record reflects that the RO denied the veteran's claim 
primarily based upon the May 2004 VA examiner's opinion, and 
that the veteran has criticized this opinion on various 
grounds.  First, while he acknowledged that the examiner's 
recitation of his case history was basically correct, he 
asserted that it omitted his lengthy exposure to 50 caliber 
machine gun fire and provided a summary thereof.  He 
criticized the examiner's reliance on the 1946 whispered 
voice test, even though the examiner stated it was not 
considered a valid test of audition.  Further, he asserted 
that there was no evidence of the decibel level of the voice 
of the whispered-testing examiner, and, therefore, the 
results cannot be regarded as conclusive.  He also asserted 
that noise induced hearing loss was cumulative and 
progressive, and that the reliance upon the exit testing 
results together with the examiner's opinion of its lack of 
validity as a basis of denial was prejudicial and should be 
exculpated.  

In addition, he criticized the fact that the audiological 
evaluation did not include a response for the 4000 to 8000 
Hertz range for evidence of notching.  Consequently, he 
contended that the examiner's failure to denote notching in 
the 4000 Hertz range should not be conclusive as a basis for 
denial.  Moreover, he contended that hearing loss due to 
presbycusis (as being age related) affected both ears, while 
noise induced hearing loss was commonly more pronounced in 
one ear rather than both, which was his condition.  In 
addition, he noted that the examiner indicated that his 
hearing loss was at least partially due to in-service noise 
exposure, and that the examiner's statement that he could not 
"totally" ascribe his hearing loss to military exposure 
indicated that such a causal relationship could not be 
excluded.  He asserted that the benefit of the doubt should 
be resolved in his favor.

The veteran also submitted medical treatise evidence in the 
form of an internet article regarding noise-induced hearing 
loss.  Among other things, this article stated that noise-
induced hearing loss usually affects both ears, but that one 
ear may be affected more than the other when a person has had 
repeated, long-term exposure to a loud sound that is always 
coming from the same direction, such as gunfire that was 
always near the same ear.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service or for certain diseases that were 
initially manifested, generally to a compensable degree of 10 
percent or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307.  This presumption includes 
organic diseases of the nervous system such as sensorineural 
hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. 
§§ 3.307, 3.309.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The evidence on file shows that the veteran served in combat 
during his period of active duty.  The provisions of 38 
U.S.C.A. § 1154(b) provides that in the case of any veteran 
who engaged in combat with the enemy in active military 
service during a period of war, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  See also 38 C.F.R. § 3.304(d).

However, section 1154(b) only serves to lighten the 
evidentiary requirement for showing service incurrence of an 
injury or disease; it does not lighten the evidentiary 
requirements for competent evidence demonstrating present 
disability or a nexus between present disability and some 
remote injury or disease of active service.  See Cohen 
(Douglas) v. Brown, 10 Vet. App. 128, 138 (1997) ("[s]ection 
1154(b) provides a factual basis upon which a determination 
can be made that a particular disease or injury was incurred 
or aggravated in service but not a basis to link 
etiologically the condition in service to the current 
condition").  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

In addition, nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

As mentioned above, the record reflects that the veteran 
engaged in combat while on active duty.  Thus, pursuant to 
38 U.S.C.A. § 1154(b), his account of in-service noise 
exposure is conceded, even though there is no record of such 
exposure in the service medical records themselves.  However, 
there must still be competent evidence demonstrating present 
disability and/or medical evidence showing a causal 
connection between present disability and some remote injury 
or disease of active service.

The Board acknowledges that the May 2004 VA arranged 
audiological evaluation confirms that the veteran has a 
current hearing loss disability pursuant to 38 C.F.R. 
§ 3.385.  However, the Board also notes that there was no 
indication of hearing problems in the veteran's service 
medical records, to include his June 1946 separation 
examination.  In fact, the first indication of such problems 
was in 2003, more than 50 years after his separation from 
active service.  The Court has indicated that the normal 
medical findings at the time of separation from service, as 
well as the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991).  Moreover, the only competent medical evidence of 
record to address the etiology of the veteran's current 
hearing loss is that of the May 2004 VA examiner.  As 
detailed above, the examiner's opinion is against a finding 
that the current disability is related to service, to include 
the acknowledged noise exposure therein.

The Board has considered the veteran's various objections to 
the May 2004 VA examiner's opinion.  However, the veteran 
himself acknowledged that the recitation of his history was 
essentially correct.  Although he did not note the veteran's 
exposure to 50 caliber machine gunfire, the examiner did note 
significant in-service noise exposure and that there was no 
such post-service exposure.  Further, the examiner's opinion 
was based upon the fact that there was no indication of 
hearing problems on the 1946 separation examination, and the 
lack of a noise-induced notch audiometrically.  Thus, the 
examiner's findings are consistent with and supported by the 
evidence of record.

The veteran is correct in that the VA examiner stated that 
the 1946 whispered voice test was not a valid test of 
audition, and that there is nothing of record regarding the 
decibel level of the voice that conducted this test.  
Nevertheless, this is the only hearing test of record for the 
time of his separation from service and for many years 
thereafter.  Thus, it must be considered in evaluating his 
claim.  Further, the examiner stated it was being taken into 
consideration for the limited purpose that it went toward 
high frequency hearing.  Moreover, as already mentioned, this 
was not the only basis for the examiner's opinion.

With respect to the fact that the May 2004 VA arranged 
audiological examination did not include the results for the 
Hertz range in excess of 4000, the Board notes that no 
competent medical evidence has been submitted which indicates 
how such results would impact on the veteran's claim.  The 
Board is of the opinion that such evidence is necessary to 
support the veteran's contentions given the fact that there 
is nothing to indicate that the results obtained for the 500 
to 4000 Hertz range are inaccurate.  

The Board further notes the veteran's contentions regarding 
the VA examiner's opinion that his hearing loss may be age-
related.  However, as already mentioned, the Board has 
determined that the veteran's contentions do not constitute 
competent medical evidence.  In addition, the examiner 
indicated that age was but one of many factors which might 
have caused the hearing loss.  Granted, the medical treatise 
evidence submitted by the veteran does indicate a 
relationship between hearing loss and noise exposure.  
Nevertheless, this medical treatise only discusses general 
principles, and is not accompanied by the opinion of a 
competent medical professional.  As noted above, the only 
competent medical opinion of record that is based upon both 
an examination of the veteran and review of his medical 
history is that of the VA examiner.  Thus, his opinion is 
entitled to the most weight regarding the etiology of the 
veteran's hearing loss.

With regard to the veteran's contentions that the VA examiner 
acknowledged he did have some service-connected noise 
exposure, the Board notes that the examiner also emphasized 
that he could not totally ascribe this hearing loss to noise 
exposure in the military.  While the veteran has asserted 
this shows such a causal relationship cannot be excluded, the 
examiner's statements actually reflect that an opinion 
relating the current disability to the in-service noise 
exposure would be based upon nothing more than speculation.  
An award of service connection may not be based on resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102 (By 
reasonable doubt is meant ... a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.); see also Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 
Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (a medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish a plausible claim"); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) ("may or may not" language by physician 
is too speculative).  Although much of this caselaw was 
issued in the context of the now defunct well-grounded claim 
analysis, the Board notes that these cases still support the 
proposition that such speculative opinions are entitled to 
little or no probative weight.  Moreover, the examiner went 
on to specifically state that he could not ascribe the 
veteran's hearing loss to his military service as there was 
no noise-induced notch.

In summary, there is no evidence of hearing problems while on 
active duty, the first competent medical evidence of a 
hearing loss disability was more than 50 years after the 
veteran's separation from active duty, and the only competent 
medical opinion to address the etiology of the current 
disability is against a finding that it is causally related 
to active service including the acknowledged noise exposure 
that occurred during combat.  Consequently, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for residuals of a head injury, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

In making the above determination, the Board wishes to 
emphasize that it acknowledged that the veteran engaged in 
combat while on active duty, and accepted his account of 
noise exposure during such combat as true.  However, this 
does not change the fact that there was no competent medical 
evidence of hearing problems until many years after service, 
and there is competent medical evidence which is against a 
finding that the current hearing loss disability is related 
to service.  As such, the Board has no choice but to deny the 
claim.


ORDER

Entitlement to service connection to bilateral hearing loss 
is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


